 
Exhibit 10











EMPLOYMENT AGREEMENT


BETWEEN


[Name of Subsidiary]


AND


[Officer]






[Date]























--------------------------------------------------------------------------------




 

EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT ("Agreement"), dated as of the ____________ day of
_________________, 200_ (the “Effective Date”), is by and between
_______________________________, a corporation headquartered in
__________________, and a wholly-owned subsidiary of Progress Energy, Inc., its
successors or assigns and [Full Name] (“Officer”). __________________________
shall be referred to as the “Company” throughout. Progress Energy, Inc. shall be
referred to as “Progress Energy” throughout.


Preamble


The Company and Officer agree to enter into an employment relationship in which
Officer will serve as ______________ of the Company under the terms and
conditions as set forth within the Agreement:


Provisions


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, the parties hereto
hereby agree as follows:


1. RESPONSIBILITIES; OTHER ACTIVITIES.


Officer shall occupy the position of _____________ at the Company and shall
undertake the general responsibilities and duties of such position as directed
by Company senior management. During the Term of the Agreement as defined in
Section 2 below, Officer shall perform faithfully the duties of Officer’s
position, devote all of Officer’s working time and energies to the business and
affairs of the Company and use Officer’s best efforts, skills and abilities to
promote the Company’s business interests. Notwithstanding anything herein to the
contrary, the Company reserves the right to assign or reassign Officer’s
employment to other positions, including positions at subsidiaries or affiliates
of Progress Energy. If so assigned or reassigned, Officer will serve in such
positions, and shall have such responsibilities and duties, as determined by
such new employer. As used in the Agreement, the term “Company” shall also refer
to any new employer to which the Agreement is assigned in accordance with this
Section 1.


2. TERM OF THE AGREEMENT.


(a) The Agreement is effective as of the Effective Date and shall remain in
effect until _________________, 200_, [3 years] unless earlier terminated under
Section 8 below.


(b)  On January 1, 200_ and on January 1 of each year thereafter (each an
“Extension Date”), the term of the Agreement (the “Term”) automatically will be
extended by an additional year, unless notice of non-renewal is timely given by
the Company pursuant to Paragraph 2(c) below.
 

--------------------------------------------------------------------------------


(c) The Company may elect to not extend the Term of the Agreement and must
notify Officer no later than 60 days prior to the relevant Extension Date that
it does not intend to renew the Term of the Agreement pursuant to Paragraph
2(b), above. Should the Company elect not to renew the Term of the Agreement,
the Agreement will terminate at the end of the then-current Term.


3. BASE SALARY. As compensation for the services to be performed hereunder,
Officer will be paid a Base Salary at the annual rate of ______________________
Thousand Dollars ($___,000) (less applicable withholdings) (“Base Salary”)
during 200_. Base Salary for each subsequent year of employment during the Term
of the Agreement shall be subject to adjustment by the Company during the normal
annual salary review process for similarly situated executives as determined by
the Company in its discretion. Base Salary shall be deemed earned proportionally
as Officer performs services over the course of each year the Agreement is in
effect. Payments of Base Salary shall be made, except as otherwise provided
herein, in accordance with the Company’s standard payroll policies and
procedures.


4. EMPLOYEE BENEFIT PLANS. During the Term of the Agreement, Officer shall be
entitled to participate in all applicable benefits plans sponsored by the
Company or Progress Energy that are available for participation generally to
Company employees, subject to the terms and conditions of such plans (the
“Benefit Plans”).


5. EXECUTIVE INCENTIVES AND PERQUISITES. During the Term of the Agreement, and
subject to Section 6 below, Officer shall be eligible to participate in
executive incentive and executive perquisites sponsored by, or offered pursuant
to the policies of, the Company or Progress Energy that are applicable generally
to similarly situated Company executives, subject to the terms and conditions of
such plans, policies or programs, unless specifically provided for in this
Agreement. As of the Effective Date, these executive incentives and perquisites
consist of the following:


(a) Short Term Incentive Plan. Officer is eligible to participate in the
Progress Energy sponsored Management Incentive Compensation Plan (the “MICP”),
with a current annual target of __% of actual base salary earnings, subject to
the terms of the MICP.


(b) Long Term Incentives. Officer is eligible to participate in a long term
incentive program, subject to the terms of the Progress Energy, Inc. Equity
Incentive Plan (the “EIP”), consisting of the following components at the
Effective Date:


(i) PSSP or Other Performance-Based Incentives. An annual award of
performance-based long term incentives (“LTI”) (currently shares/units from the
Performance Share Sub-Plan) with a current annual target of __% of actual base
salary earnings. These awards are generally made in March.



--------------------------------------------------------------------------------


(ii) Restricted Stock. An award of restricted common stock or restricted stock
units, with a current annual target of __% of actual base salary earnings,
vesting ratably on the 3rd, 4th and 5th anniversaries from the date of grant, or
upon such other vesting schedule as determined by Progress Energy. These annual
awards are generally made in March.


(c) Base Salary Deferral Plan. Officer is eligible to participate in the
Progress Energy sponsored Management Deferred Compensation Plan (“MDCP”).


(d) Incentive Deferrals. Officer is eligible to defer his earned MICP and/or LTI
awards into deemed investments of Progress Energy common stock on an unfunded
basis pursuant to terms of the MICP or EIP, as applicable.


(e) Restoration Pension Plan. Officer is eligible to participate in the Progress
Energy sponsored non-qualified pension plan (the “Restoration Retirement Plan”)
subject to its terms and conditions. If Officer becomes a participant under
Progress Energy’s Supplemental Senior Executive Retirement Plan, Officer
forfeits all benefits under the Restoration Retirement Plan.


(f) Supplemental Senior Executive Retirement Plan. Officer shall be eligible for
participation in Carolina Power & Light Company’s Supplemental Senior Executive
Retirement Plan (“SERP”), subject to its terms.


(g) Perquisite Program. Officer is eligible to participate in a perquisite
program as determined by the Company from time to time. The perquisite program
may include such benefits as the Company determines would be appropriate,
including, but not limited to, continued participation in the Progress Energy
sponsored Split Dollar Life Insurance Plan (subject to its terms and consistent
with applicable laws and regulations), an automobile allowance, an annual
executive physical, luncheon, airline and country club memberships, financial
and estate planning services, tax preparation services, an executive accidental
death and dismemberment insurance policy and home security. Any perquisite
program benefits shall be subject to such limitations, modification or
cancellation as the Company shall determine in its sole discretion.


6. COMPANY PLAN AND PROGRAM MAINTENANCE. Officer’s entitlement to the benefits
described in Sections 4 and 5 shall be governed exclusively by the terms of the
plans and programs described in those provisions. Nothing in the Agreement shall
require Progress Energy or the Company to continue or maintain any short term
incentive, long term incentive, employee or executive benefit plan or program or
any perquisite. Progress Energy and the Company shall have the right to modify,
replace or eliminate any incentive or benefit plans or programs, including
perquisites.
 
7. VACATION AND HOLIDAYS. Officer will be entitled to four weeks of vacation
leave per year, unless his combined years of service to Progress Energy
subsidiaries entitle him to additional vacation leave pursuant to Company
policy. Officer will be granted paid holidays per Company policy.



--------------------------------------------------------------------------------


8. TERMINATION OF EMPLOYMENT.


(a) Termination. During the Term of this Agreement, the Company may elect at any
time to terminate Officer’s employment immediately hereunder and remove Officer
from any employment with or without “Cause,” as defined below.


(i) Constructive Termination. For purposes of this Agreement, the Company shall
be deemed to have terminated Officer’s employment without cause if Officer is
displaced from an assignment within the controlled group of Progress Energy,
Inc. subsidiaries and affiliates, and (1) is not simultaneously reassigned to
another position with the controlled group of Progress Energy, Inc. subsidiaries
and affiliates; or (2) in the event that Progress Energy, Inc. sells more than
50% of its interest in a Progress Energy, Inc. subsidiary to which Officer is
assigned to a third party during the term of Officer’s assignment, and the third
party purchaser does not offer Officer a position with materially comparable
authority and duties within fifty (50) miles from Officer’s current geographic
work location. Upon such constructive termination, the obligations and rights of
the parties will be governed by Paragraph 8(a)(ii) below.


(ii) Termination Without Cause. During the Term of this Agreement, if Officer’s
employment with the Company is terminated without Cause, and Officer’s
employment under the Agreement is not assigned to another subsidiary or
affiliate of Progress Energy, then Officer will be provided with severance equal
to 2.99 times his then-current Base Salary, payable in equal installments over a
period of 2.99 years from the date of such termination. Additionally, the
Company will reimburse Officer for the costs of continued coverage under certain
health and welfare benefit plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) for up to eighteen (18) months after such
termination of his employment; provided, however, that Officer shall not be
eligible for COBRA reimbursement beyond the date on which his continued coverage
terminates in accordance with COBRA. Receipt of the benefits in this paragraph
is subject to the requirements of Paragraphs 8(f), 8(g) and 8(h) and 11(1) of
this Agreement. In addition, Officer will be eligible to retain all benefits
under existing Benefit Plans and executive benefit plans as described in
Sections 4 and 5 to the extent vested within, and subject to, the terms of those
plans. Upon termination without Cause, Officer shall be entitled to any earned
but unpaid Base Salary accrued to the date of termination. Any continued rights
or benefits Officer or his legal representatives may have under any Company or
Progress Energy sponsored employee benefit plan or program upon his termination
without Cause shall be determined in accordance with the terms or provisions of
the plan or program.



--------------------------------------------------------------------------------


(iii) Termination for Cause. For purposes of this Agreement, “Cause” shall be
defined as: (1) any act of Officer’s including, but not limited to, misconduct,
negligence, unlawfulness, dishonesty or inattention to the business, which is
detrimental to the Company’s interests; or (2) Officer’s unsatisfactory job
performance or failure to comply with Company policies, rules or regulations. If
Officer is terminated for Cause as defined herein, then he shall be eligible to
retain all benefits under existing Benefit Plans and executive benefit plans as
described in Sections 4 and 5 that have vested pursuant to, and subject to, the
terms of those plans, if permitted by such plans, but he shall not be entitled
to any form of salary continuation or severance benefits under the Agreement.
Upon termination for Cause, Officer shall be entitled to any earned but unpaid
Base Salary accrued to the date of termination. Any continued rights or benefits
Officer or his legal representatives may have under any Company or Progress
Energy sponsored employee benefit plan or program upon his termination for Cause
shall be determined in accordance with the terms or provisions of the plan or
program.


(b)  Change in Control. In the event that Progress Energy experiences a Change
in Control, as defined by the Progress Energy, Inc. Change in Control Plan (the
“Change in Control Plan”) and Officer is (1) designated by the Organization and
Compensation Committee of Progress Energy’s Board of Directors as covered by the
Change in Control Plan, and (2) is terminated without Cause or constructively
terminated under the terms of this Agreement or the Change in Control Plan, then
Officer may elect to receive benefits under either the Change in Control Plan or
the Agreement. Under no event will Officer receive benefits under both the
Change in Control Plan and the Agreement.


(c) Voluntary Termination; Lapse of Term. If Officer terminates his employment
voluntarily for any reason at any time, or if the Term of the Agreement lapses
due to non-renewal, then he shall be eligible to retain all benefits under
existing Benefit Plans and executive benefit plans that have vested pursuant to,
and subject to, the terms of those plans, as of the last date of regular
employment. He shall not be entitled to any form of salary continuation or other
severance benefit under the Agreement.


(d) Termination Due to Death. In the event of Officer’s death during the Term of
the Agreement, Officer’s employment hereunder shall terminate and the Company
shall have no further obligation to Officer under the Agreement except as
specifically provided in the Agreement. Officer’s estate shall be entitled to
receive all earned but unpaid Base Salary accrued to the date of termination and
any short term incentive for a prior fiscal year that has been earned but not
paid. Any rights and benefits Officer or Officer’s estate or other legal
representatives may have under Benefit Plans and executive benefits and
incentive plans of the Company or Progress Energy upon Officer’s death during
the Term of the Agreement, if any, shall be determined in accordance with the
terms and provisions of such plans and incentive or benefit programs.


(e) Termination Due to Disability.


(i) The Company may terminate Officer’s employment hereunder, subject to
compliance with the Americans With Disabilities Act or other applicable law, due
to Disability if (1) for a period of 180 consecutive days during the Term of the
Agreement, Officer is totally and permanently disabled as determined in
accordance with the Company's long term disability plan (LTD), if any, as in
effect during such time; or (2) at any time during which no such plan is in
effect, Officer is substantially unable to perform his duties hereunder because
of a medical condition for a period of 180 consecutive days during the Term of
the Agreement, as determined by the Company in good faith (either event shall be
deemed “Disability” for the purposes of the Agreement).



--------------------------------------------------------------------------------


(ii) Upon the termination of Officer’s employment due to Disability, the Company
shall have no further obligation to Officer under this Agreement except as
specifically provided in this Agreement. Upon such termination for Disability,
Officer shall be entitled to all earned but unpaid Base Salary accrued to the
date of termination and any short term incentive for a prior fiscal year that
has been earned but not paid. The short term incentive, if any, for the current
fiscal year shall be calculated on a pro rata basis for the portion of the
fiscal year Officer was performing the duties of his position and shall be paid
at the regularly scheduled time for the payment of the short term incentive. Any
continued rights and benefits Officer or Officer’s legal representatives may
have under employee benefit plans and programs of the Company or Progress Energy
upon Officer’s termination for Disability, if any, shall be determined in
accordance with the terms and provisions of such plans and programs.


(f) Release of Claims. In order to receive severance benefits under Paragraphs
8(a) or 8(b), Officer agrees to execute a written release of all claims against
the Company, and its employees, officers, directors, subsidiaries and
affiliates, on a form acceptable to the Company.


(g) Covenant Not to Compete. If the Company terminates Officer’s employment
without Cause under Paragraph 8(a)(ii), or if Officer becomes eligible for the
benefits available under Paragraphs 8(a)(i) or 8(b), Officer, for the greater of
(i) one year, or (ii) as long as Officer is receiving severance payments under
this Agreement, shall not compete directly or indirectly with the Company or its
affiliates within fifty (50) miles of any geographic area in which the Company
or its affiliates has a material business interest with which Officer is or was
previously involved.
 
(h) Non-Interference. If the Company terminates Officer’s employment without
Cause under Paragraph 8(a)(ii) or if Officer becomes eligible for the benefits
available under Paragraphs 8(a)(i) or 8(b), Officer, for the greater of (i) one
year, or (ii) as long as Officer is receiving severance payments under the
Agreement, shall not, whether on his own account or on the account of another
individual, partnership, firm, corporation, or other business organization
(other than the Company and its affiliates), directly or indirectly, solicit,
endeavor to entice away from the Company or any of its affiliates, or otherwise
interfere with the relationship of the Company or its affiliates, any person who
is employed by or otherwise engaged to perform services for the Company or its
affiliates including but not limited to, any independent representatives or
organizations, or any person or entity that is a customer of the Company or its
affiliates.



--------------------------------------------------------------------------------


(i) Confidential Information; Trade Secrets. Officer hereby agrees that Officer
shall not, directly or indirectly, at any time during the term of Officer’s
employment under this Agreement, and for a two-year period following the
termination of such employment for any reason, reveal, divulge, or disclose to
any person not expressly authorized by the Company any Confidential Information,
or use or make use of any Confidential Information in connection with any
business activity other than that of the Company. Throughout the term of this
Agreement and at all times after the date that this Agreement terminates for any
reason, Officer shall not directly or indirectly transmit or disclose any Trade
Secret of the Company to any person, and shall not make use of any such Trade
Secret, directly or indirectly, for himself or for others, without the prior
written consent of the Company. The parties acknowledge and agree that this
Agreement is not intended to, and does not, alter either the Company’s rights or
Officer’s obligations under any state or federal statutory or common law
regarding trade secrets and unfair trade practices.


Anything herein to the contrary notwithstanding, Officer shall not be restricted
from disclosing or using Confidential Information that is required to be
disclosed by law, court order or other legal process; provided, however, that in
the event disclosure is required by law, Officer shall provide the Company with
prompt notice of such requirement so that the Company may seek an appropriate
protective order prior to any such required disclosure by Officer.


For purposes of this Paragraph 8(i), the term “Confidential Information” means
all information regarding the Company, its activities, business or clients that
is the subject of reasonable efforts by the Company to maintain its
confidentiality and that is not generally disclosed by practice or authority to
persons not employed by the Company, but that does not rise to the level of a
Trade Secret. “Confidential Information” shall not include information that has
become generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company. For purposes of this Paragraph 8(i), the term “Trade Secret” means all
information, without regard to form, which is not commonly known by or available
to the public and which information: (1) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (2) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. These definitions
shall not limit any definition of “confidential information,” “trade secret,” or
any equivalent terms under state or federal law.


9. ASSIGNABILITY.


No rights or obligations of Officer under this Agreement may be assigned or
transferred by Officer, except that (i) Officer’s rights to compensation and
benefits hereunder may be transferred by will or laws of intestacy to the extent
specified herein, and (ii) Officer’s rights under Benefit Plans described in
Section 4 or executive incentive and benefit plans described in Section 5 may be
assigned or transferred in accordance with the terms of such plans or programs,
or regular practices thereunder. The Company, in its sole discretion, may assign
or transfer its rights and obligations under this Agreement.



--------------------------------------------------------------------------------


10. CONFIDENTIALITY.


Unless otherwise made public by the Company, Officer will not disclose the terms
of this Agreement except (i) to financial and legal advisors under an obligation
to maintain confidentiality, or (ii) as required by a valid court order or
subpoena (and in such event will use his best efforts to obtain a protective
order requiring that all disclosures be kept under court seal) and will notify
the Company promptly upon receipt of such order or subpoena.


11. MISCELLANEOUS.


(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of ______________ without reference to
laws governing conflicts of law.


(b) Entire Agreement. This Agreement contains all of the understandings and
representations between the parties hereto pertaining to the subject matter
hereof and supersedes all undertakings and agreements, whether oral or in
writing, if any, previously entered into by them with respect thereto.


(c) Amendment or Modification; Waiver. No provision in this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing,
signed by Officer and by a duly authorized officer of the Company thereunto duly
authorized to do so. Except as otherwise specifically provided in the Agreement,
no waiver by a party hereto of any breach by the other party hereto of any
condition or provision of the Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar provision or condition at
the same or any prior or subsequent time.


(d) Notice. Any notice (with the exception of notice of termination by the
Company, which may be given by any means and need not be in writing except that
if termination is for Cause, oral notice must be followed by written notice) or
other document or communication required or permitted to be given or delivered
hereunder shall be in writing and shall be deemed to have been duly given or
delivered if (i) mailed by United States mail, certified, return receipt
requested, with proper postage prepaid, or (ii) otherwise delivered by hand or
by overnight delivery, against written receipt, by a common carrier or
commercial courier or delivery service, to the party to whom it is to be given
at the address of such party as set forth below (or to such other address as a
party shall have designated by notice to the other parties given pursuant
hereto):


If to Officer:
Full Name
Name of Subsidiary
Address
City, State, Zip
 

--------------------------------------------------------------------------------


If to the Company:
Name of Subsidiary   
c/o Progress Energy Service Company, LLC
410 S. Wilmington Street
Raleigh, North Carolina 27601
Attn.: Vice President, Human Resources


Any such notice, request, demand, advice, schedule, report, certificate,
direction, instruction or other document or communication so mailed or sent
shall be deemed to have been duly given, if sent by mail, on the third business
day following the date on which it was deposited at a United States post office,
and if delivered by hand, at the time of delivery by such commercial courier or
delivery service, and, if delivered by overnight delivery service, on the first
business day following the date on which it was delivered to the custody of such
common carrier or commercial courier or delivery service, as all such dates are
evidenced by the applicable delivery receipt, airbill or other shipping or
mailing document.


(e) Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.


(f) References. In the event of Officer’s death or a judicial determination of
Officer’s incompetence, reference in this Agreement to Officer shall be deemed,
where appropriate, to refer to Officer’s legal representative, or, where
appropriate, to Officer’s beneficiary or beneficiaries.


(g) Headings. Headings contained herein are for convenient reference only and
shall not in any way affect the meaning or interpretation of this Agreement.


(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.


(i) Rules of Construction. The following rules shall apply to the construction
and interpretation of this Agreement:
 
(1) Singular words shall connote the plural number as well as the singular and
vice versa, and the masculine shall include the feminine and the neuter.
 
(2) All references herein to particular articles, paragraphs, sections,
subsections, clauses, Schedules or Exhibits are references to articles,
paragraphs, sections, subsections, clauses, Schedules or Exhibits of this
Agreement.



--------------------------------------------------------------------------------


(3) Each party and its counsel have reviewed and revised (or requested revisions
of) this Agreement, and therefore any rule of construction requiring that
ambiguities are to be resolved against a particular party shall not be
applicable in the construction and interpretation of this Agreement or any
exhibits hereto or amendments hereof.
 
(4) As used in this Agreement, "including" is illustrative, and means "including
but not limited to."


(j) Remedies. Remedies specified in this Agreement are in addition to any others
available at law or in equity.


(k) Withholding Taxes. All payments under this Agreement shall be subject to
applicable income, excise and employment tax withholding requirements.


(l) Compliance with 409A. Notwithstanding anything in the Agreement to the
contrary, if any amount or benefit that the Company determines would constitute
non-exempt “deferred compensation” for purposes of Section 409 of the Internal
Revenue Code (“Code”) would otherwise be payable or distributable under this
Agreement by reason of Officer’s separation from service during a period in
which he is a Specified Employee (as defined below), then to the extent
necessary to comply with Code Section 409A: (i) if the payment or distribution
is payable in a lump sum, Officer’s right to receive payment or distribution of
such non-exempt deferred compensation will be delayed until the earlier of
Officer’s death or the first day of the seventh month following Officer’s
separation from service (subject to exceptions specified in the final
regulations under Code Section 409A), and (ii) if the payment or distribution is
payable over time, the amount of such non-exempt deferred compensation that
would otherwise be payable during the six-month period immediately following
Officer’s separation from service will be accumulated and Officer’s right to
receive payment or distribution of such accumulated amount will be delayed until
the earlier of Officer’s death or the first day of the seventh month following
Officer’s separation from service (subject to exceptions specified in the final
regulations under Code Section 409A), whereupon the accumulated amount will be
paid or distributed to Officer, without interest, and the normal payment or
distribution schedule for any remaining payments or distributions will resume.
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder,
provided, however, that, as permitted in such final regulations, the Company’s
Specified Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board of Directors, which shall be applied consistently with respect to all
nonqualified deferred compensation arrangements of the Company, including this
Agreement.



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed, or have caused this
Agreement to be executed by their duly authorized officer, as the case may be,
all as of the day and year written below.


FULL NAME




___________________________________   Date: _________________________




NAME OF SUBSIDIARY




By:  ________________________________                          Date:
_________________________
         NAME
         TITLE







